Action brought by the plaintiff-administrator, here respondent, to recover damages suffered by himself as husband of the intestate, by reason of her death, alleged to have resulted from the negligence of the defendant, here appellant. The issues were tried and submitted to the jury for determination. A verdict in favor of the plaintiff for $10,000 was rendered, upon which judgment was entered. From that judgment defendant appeals. The appellant makes no contention, however, except that the verdict is excessive in amount. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ.